Name: 93/397/EEC: Commission Decision of 14 July 1993 amending for the fourth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy;  means of agricultural production;  agricultural activity;  animal product;  Europe
 Date Published: 1993-07-16

 Avis juridique important|31993D039793/397/EEC: Commission Decision of 14 July 1993 amending for the fourth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease Official Journal L 173 , 16/07/1993 P. 0036 - 0036COMMISSION DECISION of 14 July 1993 amending for the fourth time Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease(93/397/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amened by Decision 92/438/EEC (2), and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular 19 (7) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable to intra-Community trade in certain live animals and products with a view to the completion of the internal market (5), as last amended by Directive 92/118/EEC, and in particular Article 10 thereof, Whereas the Commission has received acceptable written assurances from Poland concerning the guarantees for export of live animals to the Community; whereas Poland cannot be permitted to export live animals under the provisions of Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originaing in certain European countries in relation to foot-and-mouth disease (6), as last amended by Decision 93/372/EEC (7); Whereas therefore it is necessary to amend Decision 93/242/EEC; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/242/EEC is hereby amended as follows: 1. in Annex A, 'Poland (1)' is deleted. 2. in Annex B, the footnote reference (2) after 'Poland' is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 224, 18. 8. 1990, p. 29. (6) OJ No L 110, 4. 5. 1993, p. 36. (7) OJ No L 155, 26. 6. 1993, p. 91.